Case 20-50045-acs      Doc 31      Filed 07/13/20     Entered 07/13/20 06:52:50           Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION

   In Re:                                             Case No. 20-50045
       MATTHEW TYLER DOWDY
       HANNAH RAE DOWDY FKA                           Chapter Seven (7)
       HANNAH RAE LEWIS
           Debtor(s)                                  Judge Alan C. Stout

                       AGREED ORDER AMENDING
      ORDER SUSTAINING MOTION BY SECURED CREDITOR FOR RELIEF
       FROM STAY AND ABANDONMENT AS TO PROPERTY COMMONLY
       KNOWN AS 10218 STATE ROUTE 339 SOUTH, MAYFIELD, KY 42066

   Matrix Financial Services Corporation (hereinafter "Movant") and the Chapter 7 Trustee
   jointly agree to amend the Order Sustaining Motion by Secured Creditor for relief from
   Stay and Abandonment as to Property Commonly known as 10218 State Route 339
   South, Mayfield, KY 42066 so to remove the abandonment language from the entered
   order as the parties jointly stipulate that they want the property to remain property of the
   estate.


   IT IS THEREFORE ORDERED AND ADJUDGED that the interest of the Movant is
   not adequately protected and that the Debtor has no equity in the Property and the
   Property is not necessary to an effective reorganization. Therefore, pursuant to 11 U.S.C.
   § 362, the stay that issued in this action is terminated with respect to Movant, its
   successors and assigns. Movant is hereby permitted to take any and all actions necessary
   to accelerate the balance due on the obligation, to foreclose its mortgage, to sell the
   collateral in accordance with state law, to apply the net proceeds to this obligation, and to
   otherwise exercise its contractual and state law rights to the Property. The stay shall
   remain terminated in the event the Debtor converts to a different chapter under the
   Bankruptcy Code.




                                                                                             1 of 2
Case 20-50045-acs      Doc 31     Filed 07/13/20      Entered 07/13/20 06:52:50        Page 2 of 2




   IT IS FURTHER ORDERED AND ADJUDGED that the Property is not burdensome
   and is of value and benefit to the estate. Therefore, the property is not abandoned from
   the bankruptcy estate.


   IT IS FURTHER ORDERED AND ADJUDGED that the Debtor has indicated a
   specific intent to surrender the Property. Therefore, the fourteen (14) day stay of this
   Order imposed by Bankruptcy Rule 4001(a)(3) is hereby waived.


   IT IS FURTHER ORDERED AND ADJUDGED that the Movant is permitted to
   contact the Debtor by telephone or written correspondence, at its option, for the purpose
   of offering, providing and entering into any potential forbearance agreement, loan
   modification, refinance agreement or other loan workout / loss mitigation agreement.



   THIS IS A FINAL AND APPEALABLE ORDER

   Prepared by:

   Reimer Law Co.


   Dennis M. Ostrowski, (KBA#85449)
   RL# C2000331
   Reimer Law Co.
   639 Washington Ave
   PO Box 721638
   Newport, KY 41072-1638
   Phone: 859-655-8460
   Fax: 859-655-8461
   Email: Bankruptcyky@reimerlaw.com


   ______________________
   /s/ Mark R. Little
   Trustee
   Mark R. Little
   1917 Versnick Way
   Madisonville, KY 42431
   270-821-0110
   trustee@littlelawky.com


                                                                                          2 of 2
